DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/11/2021 has been entered. Claims 1, 3, 5 and 7 have been amended. Claims 2, 4, 6 and 8-10 have been cancelled and claims 11-14 are new additions. Claims 1, 3, 5, 7 and 11-14 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 07/20/2021.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazono (US 6,260,597 B1).
Regarding claim 1, Miyazono teaches a pneumatic radial tire, see title. The tire includes a carcass 4 that includes a rubber-coated layer of a carcass ply extending in a radial direction of the tire, see Col 3 lines 61-63; the carcass being formed into a toroidal shape between a pair of bead cores 3, see Col 3 lines 63-65; the carcass ply 4 of the carcass comprising: a turn-up ply 4t including a main body portion extended across and disposed between the pair of bead cores 3, and turn-up portions 4t turned up around 

[AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: textbox (Carcass main body portion)]
And a down ply 5 extending up to at least an inside in a tire radial direction of the bead cores 3 so as to cover the turn-up ply 4t including the turn-up portions 4te from an outside, wherein a curvature locally bulging in a semi-elliptical shape in cross section to the outside in the tire width direction is formed at a portion of the down ply that covers a turn-up end .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazono (US 6,260,597 B1), as applied to claim 1 above.
Regarding claim 3, Miyazono does not explicitly disclose the curvature is a wave shape. However, Miyazono substantially discloses the claimed invention except for the wave shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bent portions of the down ply in the claimed manner, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the wave shape of the down ply for the purpose of covering an end of the turnup portion of the carcass, whereby it is possible to effectively mitigate stress applied to the ends during the rotation of the tire under loading, see Miyazono Col 15 lines 23-31 and see MPEP 2144.04.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazono (US 6,260,597 B1), in view of Iida. 
Regarding claim 5, Miyazono discloses a pneumatic radial tire, see title. The tire includes a carcass 4 that includes a rubber-coated layer of a carcass ply extending in a radial direction of the tire, see Col 3 lines 61-63; the carcass being formed into a toroidal shape between a pair of bead cores 3, see Col 3 lines 63-65; the carcass ply 4 of the carcass comprising: a turn-up ply 4t including a main body portion extended across and disposed between the pair of bead cores 3, and turn-up portions 4t turned up around the respective bead cores from an inside toward an outside in a tire width direction, see FIG. 2; 
And a down ply 5 extending up to at least an inside in a tire radial direction of the bead cores 3 so as to cover the turn-up ply 4t including the turn-up portions 4te from an outside.
Miyazono does not explicitly disclose a curvature locally bulging in a semi-elliptical shape in cross section to an inside in the tire width direction is formed at a portion of the main body portion of the turn-up ply that covers the turn-up end portion of the turn-up ply from an inside in the tire width direction.
Iida discloses a pneumatic radial tire suitable for improving the durability at the bead portions of the tire to an extent required for prolongation of life time obtained by recapping the tire repeatedly, see abstract.
The tire is configured to have a carcass ply having a main body portion and turn-up portion.
[AltContent: textbox (Carcass main body portion having a curvature disposed at the turn-up portion)][AltContent: arrow][AltContent: textbox (Carcass turn-up portion)][AltContent: arrow]
    PNG
    media_image2.png
    2495
    1822
    media_image2.png
    Greyscale

With guidance provided by the figures, the carcass main body portion is configured to have a semi-elliptical shape which protrudes to the inside of the tire with respect to the axial direction of the tire and which is disposed at the turn-up portion of the tire. Iida further discloses such a curvature contributes to highly durable bead portions to the extent of improving a running distance of 18% in comparison to prior art tires, see Col 7 lines 19-40.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carcass main body portion of Miyazono in the claimed manner as taught by Iida to provide the tire with the aforementioned benefits.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazono (US 6,260,597 B1), in view of Iida.
Regarding claim 7, modified Miyazono does not explicitly disclose the curvature is a wave shape. However, modified Miyazono substantially discloses the claimed invention except for the wave shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the curved portions of the main body portion of the carcass in the claimed manner, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the wave shape of the main body portion of the carcass for the purpose of improving the running distance of the tire, see modified Miyazono (Iida Col 7 lines 19-40) and see MPEP 2144.04.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Miyazono and Iida does not teach or reasonably suggest forming the curvature such that an elongation in the carcass ply when the curvature is fully stretched is 0.5% to 3.5% of a length of the carcass ply having the curvature.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749